UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2015 OR ¨ TRANSITION REPORT UNDER SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission file number 333-148546 HEMCARE HEALTH SERVICES INC. (FORMERLY NSU RESOURCES INC) (Exact name of registrant as specified in its charter) Nevada 20-8248213 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 4830 W. Kennedy Blvd., Suite 60, Tampa, FL 33609 (Address of principal executive offices, including zip code.) (844) 4-HEMCARE, (844) 4-436-2273 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No ¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting Company. See the definitions of “large accelerated filed,” “accelerated filer” and “smaller reporting Company” in Rule 12b-2 of the Exchange Act. Large accelerated filer ¨ Accelerated filer ¨ Non-accelerated filer ¨ (Do not check if a smaller reporting Company) Smaller reporting Company x Indicate by check mark whether the registrant is a shell Company (as defined in Rule 12b-2 of the Exchange Act. Yes ¨ No x Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date: As of August 19, 2015 the issuer had141,966,000 shares of common stock issued and 141,586,000 shares of common stock outstanding. FORWARD-LOOKING STATEMENTS This Form 10-Q for the quarterly period endedJune 30, 2015 contains forward-looking statements that involve risks and uncertainties. Forward-looking statements in this document include, among others, statements regarding our capital needs, business plans and expectations. Such forward-looking statements involve assumptions, risks and uncertainties regarding, among others, the success of our business plan, availability of funds, government regulations, operating costs, our ability to achieve significant revenues, our business model and products and other factors. Any statements contained herein that are not statements of historical fact may be deemed to be forward-looking statements. In some cases, you can identify forward-looking statements by terminology such as “may”, “should”, “expect”, “plan”, “intend”, “anticipate”, “believe”, “estimate”, “predict”, “potential” or “continue”, the negative of such terms or other comparable terminology. In evaluating these statements, you should consider various factors, including the assumptions, risks and uncertainties set forth in reports and other documents we have filed with or furnished to the SEC. These factors or any of them may cause our actual results to differ materially from any forward-looking statement made in this document. While these forward-looking statements, and any assumptions upon which they are based, are made in good faith and reflect our current judgment regarding future events, our actual results will likely vary, sometimes materially, from any estimates, predictions, projections, assumptions or other future performance suggested herein. The forward-looking statements in this document are made as of the date of this document and we do not intend or undertake to update any of the forward-looking statements to conform these statements to actual results, except as required by applicable law, including the securities laws of the United States. 2 TABLE OF CONTENTS FORM 10-Q QUARTER ENDED JUNE 30, 2015 PART I FINANCIAL INFORMATION Item 1. Financial Statements (Unaudited) Page Unaudited Balance Sheets as of June 30, 2015 and December 31, 2014 4 Unaudited Statements of Operations for the three and six months ended June 30, 2015 and 2014 5 Unaudited Statements of Cash Flows for the six months ended June 30, 2015 and 2014 6 Notes to unaudited financial statements 7 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 10 Item 3. Quantitative and Qualitative Disclosures About Market Risk 12 Item 4. Controls and Procedures 12 PART II - OTHER INFORMATION 13 Item 1. Legal Proceedings 13 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 13 Item 3. Defaults Upon Senior Securities 13 Item 4. Submission of Matters to a Vote of Security Holders 13 Item 5. Other Information 13 Item 6. Exhibits 14 3 Item 1: Financial Statements HEMCARE HEALTH SERVICES INC. (formerly NSU RESOURCES, INC.) Balance Sheets June 30, 2015 December 31, 2014 (Unaudited) ASSETS Total assets $ - $ - LIABILITIES AND STOCKHOLDERS' DEFICIT Current liabilities Accounts payable and accrued liabilities $ 76,117 $ 67,665 Related party payables 50,084 37,249 Total current liabilities 126,201 104,914 Note payable 350,000 - Total liabilities 476,201 104,914 Stockholders' deficit Series A convertible preferred stock, $1.00 par value; 5,000,000 shares authorized, 81,170 and 120,000 and shares issued and outstanding at June 30, 2015 and December 31, 2014 81,170 120,000 Common stock, $0.001 par value; 275,000,000 shares authorized; 141,966,000 and 3,136,000 issued; 141,586,000 and 2,756,000 outstanding at June 30, 2015 and December 31, 2014 141,966 3,136 Additional paid in capital 2,344,505 2,377,270 Other comprehensive income 24 24 Treasury stock, 380,000 shares (100 ) (100 ) Accumulated deficit (3,043,766 ) (2,605,244 ) Total stockholders' deficit (476,201 ) (104,914 ) Total liabilities and stockholders' deficit $ - $ - See accompanying notes to unaudited financial statements. 4 HEMCARE HEALTH SERVICES INC. (formerly NSU RESOURCES, INC.) Statements of Operations (unaudited) Three months ended June 30, Six months ended June 30, 2015 2014 2015 2014 Revenue $ - $ - $ - $ - Operating expenses General and administrative 700 - 4,909 - Professional fees 355,123 7,113 362,832 19,597 Total operating expenses 355,823 7,113 367,741 19,597 Other income (expense) Other income - 100 - 100 Interest expense - - (3,546 ) - Excess cost of prepaid royalties over value (67,235 ) (160,105 ) (67,235 ) (160,105 ) Total other income (expense) (67,235 ) (160,005 ) (70,781 ) (160,005 ) Net loss $ (423,058 ) $ (167,118 ) $ (438,522 ) $ (179,602 ) Basic and diluted loss per common share $ (0.01 ) $ (0.05 ) $ (0.01 ) $ (0.06 ) Weighted average shares outstanding 62,498,967 3,117,871 32,981,470 3,122,023 See accompanying notes to unaudited financial statements. 5 HEMCARE HEALTH SERVICES INC. (formerly NSU RESOURCES, INC.) Statements of Cash Flows (unaudited) Six months ended June 30, 2015 2014 Cash flows from operating activities Net loss from operations $ (438,522 ) $ (179,602 ) Adjustments to reconcile net loss to net cash used in operating activities Excess cost of prepaid royalties over value 67,235 160,105 Gain on sale of intangible asset for treasury stock - (100 ) Note payable entered into for professional fees 350,000 - Changes in operating assets and liabilities Prepaid expenses - 800 Accounts payable and accrued liabilities 8,452 2,110 Net cash provided by (used in) operating activities (12,835 ) (16,687 ) Net cash used in investing activities - - Cash flows from financing activities Proceeds from related party loans 12,835 16,687 Net cash provided by financing activities 12,835 16,687 Net change in cash - - Cash at beginning of period - - Cash at end of period $ - $ - Supplemental cash flow information Cash paid for interest $ - $ - Cash paid for income taxes $ - $ - Non-cash investing activities Preferred stock issued for prepaid royalties $ 100,000 $ 120,000 See accompanying notes to unaudited financial statements. 6 HEMCARE HEALTH SERVICES INC. (formerly NSU RESOURCES, INC.) Notes to Unaudited Financial Statements June 30, 2015 Note 1 - Basis of Presentation The accompanying unaudited interim financial statements of Hemcare Health Services Inc. (formerly NSU Resources, Inc.) (collectively referred to herein as “Hemcare Health Services”, “Hemcare”, or the “Company”), have been prepared in accordance with accounting principles generally accepted in the United States of America and the rules of the Securities and Exchange Commission, and should be read in conjunction with the audited financial statements for the period ended December 31, 2014 and notes thereto contained in the Company’s Form 10-K filed with the SEC. In the opinion of management, all adjustments, consisting of normal recurring adjustments, necessary for a fair presentation of financial position and the results of operations for the interim periods presented have been reflected herein. The results of operations for interim periods are not necessarily indicative of the results to be expected for the full year. Notes to the financial statements which would substantially duplicate the disclosure contained in the audited financial statements for fiscal 2014 as reported in the form 10-K have been omitted. Note 2 - Going Concern The Company had an accumulated deficit of $3,043,766 and a working capital deficit of $126,201 as of June 30, 2015. These matters raise substantial doubt about the Company’s ability to continue as a going concern. Continuation of the Company’s existence depends upon its ability to obtain additional capital. Management’s plans in regards to this matter include raising additional equity financing and borrowing funds under a private credit facility and/or other credit sources. These financial statements do not include any adjustments that might result from the outcome of this uncertainty. Note 3 - Significant Accounting Policies Use of Estimates The preparation of financial statements, in conformity with generally accepted accounting principles in the United States of America, requires management to make estimates and assumptions that affect the reported amounts of assets, liabilities, disclosures of contingent assets and liabilities as of the date of the financial statements and the reported amounts of revenues and expenses during the reporting period. Actual results could differ from these estimates. Cash Equivalents The Company considers all highly liquid investments with maturities of three months or less at the time of purchase to be cash equivalents. Prior Period Conformity The Company has reclassified balances in the prior period financial statements for conformity with the current period for comparison purposes. Income Taxes The Company accounts for income taxes under the asset and liability method, where deferred tax assets and liabilities are recognized for the future tax consequences attributable to differences between the financial statements carrying amounts of existing assets and liabilities and their respective tax bases. Deferred tax assets and liabilities are measured using enacted tax rates expected to apply to taxable income in the years in which those temporary differences are expected to be recovered or settled. Valuation allowances are established when necessary to reduce deferred tax assets to the amount expected to be realized. At June 30, 2015, there were no uncertain tax positions that require accrual. 7 HEMCARE HEALTH SERVICES INC. (formerly NSU RESOURCES, INC.) Notes to Unaudited Financial Statements June 30, 2015 Note 3 - Significant Accounting Policies (continued) Net Income (Loss) Per Share Basic loss per share is computed by dividing net income, or loss, by the weighted average number of shares of common stock outstanding for the period. Diluted earnings (loss) per share is computed by dividing net income, or loss, by the weighted average number of shares of common stock outstanding for the period. Because the Company offered no option or other convertible debt instrument issuances, as of June 30, 2015 and 2014, basic and diluted loss per share was the same as there were no outstanding instruments having a dilutive effect. Recently Issued Accounting Pronouncements From time to time, new accounting pronouncements are issued by the Financial Accounting Standards Board ("FASB") or other standard setting bodies that are adopted by the Company as of the specified effective date. Unless otherwise discussed, we believe that the impact of recently issued standards that are not yet effective will not have a material impact on our financial position or results of operations upon adoption. Note 4 - Related Party Transactions No salaries were paid to directors or executives during the period ended June 30, 2015. During the six months ended June 30, 2015, the Company received advances from related parties totaling $12,835 to fund operations with a total balance of $50,084 due to related parties as of June 30, 2015. These loans are non-interest bearing, due on demand and, as such, are included in current liabilities. Imputed interest has been considered but was determined to be immaterial to the financial statements as a whole, and because such advances have been made in the ordinary course of business without anticipation of interest being paid or any other economic benefit to be received. Note 5- Stockholders’ Equity Series A Convertible Preferred Stock As discussed in the 8K filed with the SEC on June 29, 2014, during the year ended December 31, 2014, the Company amended its articles of incorporation to designate the previously authorized series A preferred stock to series A convertible preferred stock. The preferred series A 12% convertible shares have a par value of $1, entitle holder to one vote and accrue dividends at 12% per year, paid quarterly. At the option of the holder, the stock can be converted into shares of the Company's common stock. The number of shares to be issued will be determined by dividing the amount of the Series A shares being converted by $0.001. During the year ended December 31, 2014, the Company issued 120,000 shares of series A convertible preferred stock in exchange for a prepayment of royalties to a related party totaling $120,000. During the six months ended June 30, 2015, the Company issued 100,000 shares of series A convertible preferred stock in exchange for a prepayment of royalties with a deemed value of $0 due to the undeterminable nature of the true future usable value to the Company. The Company also accepted the conversion notices from certain series A convertible preferred shareholders to convert a total of 138,830 shares of series A preferred stock to 138,830,000 shares of $0.001 par value common stock. There were 81,170 and 120,000 shares of series A convertible preferred stock issued and outstanding as of June 30, 2015 and December 31, 2014. 8 HEMCARE HEALTH SERVICES INC. (formerly NSU RESOURCES, INC.) Notes to Unaudited Financial Statements June 30, 2015 Note 5- Stockholders’ Equity (continued) Common Stock On March 2, 2015, the Company effected a 1:50 reverse stock split. The effects of the reverse split are shown retroactively in these financial statements. The authorized common stock of the Company consists of 275,000,000 shares and carries a par value of $0.001. During the year ended December 31, 2014, the Company bought back 380,000 post-split shares of common stock into treasury from a former officer for $100. The shares are being carried as treasury shares as reflected on the balance sheet. There were 141,966,000 and 3,136,000 common shares issued and 141,586,000 and 2,756,000 outstanding (post-split) at June 30, 2015 and December 31, 2014, respectively. Note 6 - Notes Payable During the six months ended June 30, 2015, the Company entered into a note payable with an unrelated party as a settlement for payment of consulting services provided valued at $350,000. The note carries interest of 9% compounded monthly and is due on November 19, 2016. There was $350,000 of principal and $3,546 of accrued interest due as of June 30, 2015. Note 7 - Subsequent Events We have evaluated subsequent events through the date of this filing and determined there are no additional events to disclose. 9 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operation. Shareholders’ Equity Plan of Operations During the second quarter of 2014, the Company exited the Rare Earth Elements business. As part of this exit, the Company assigned the exclusive license issued from 1776729 Ontario Corporation, a related party, for rare earth extraction and carbon credit technologies to its former officer for $100, thus terminating the Company's license in the technologies. Additionally, a full and mutual release was signed by the Company and Great Rock Development Corp. pertaining to the rare earth extraction technology use as described in the Company’s Form 8K filed on April 29, 2013. On June 29, 2014 the Company was granted the perpetual exclusive rights to the use of Optimum Performance (a proprietary formulation of a highly potent all-in-one daily feed supplement for the Horse industry. In consideration for the assignment of these rights, the Company will pay a gross sales royalty of 1.5% on future sales and agreed to pre-pay royalties by the issuance of 120,000 Preferred Series A 12% Convertible shares to 2412151 Ontario Limited. During the six months ended June 30, 2015, the Company shifted its business focus to hemorrhoid medical procedures and entered into a license agreement to open hemorrhoid treatment centers and promote the Ultroid Hemorrhoid System globally. In consideration for the transfer of these rights to the Company, it issued 100,000 shares of series A preferred convertible stock. Limited Operating History; Need for Additional Capital There is no historical financial information about us upon which to base an evaluation of our performance. Our assets and business have not yet generated substantial or recurring revenues. We cannot guarantee we will be successful in our business operations. Our business is subject to risks inherent in the establishment of a new business enterprise, including limited capital resources and possible cost overruns due to price and cost increases in services. We will require additional financing to cover costs that we expect to incur over the next twelve months. We believe that debt financing will not be an alternative for funding our operations as we do not have tangible assets to secure any debt financing. We anticipate that additional funding will be in the form of equity financing from the sale of our common stock or other securities. However, we cannot provide any assurance that we will be able to raise sufficient funding from the sale of our common stock to fund our plan of operations. In the absence of such financing, we will not be able to continue and our business plan will fail. Results of Operations Revenues Revenues during the three and six months ended June 30, 2015 and 2014 were $0. We anticipate generating revenues by the third quarter of 2015 from the sale or the Ultroid Hemorrhoid System. 10 Operating Expenses Total operating expenses were $355,823 and $7,113 during the three months ended June 30, 2015 and 2014, respectively and $367,741 and $19,597 during the six months ended June 30, 2015 and 2014, respectively. The increase in the current period is the result of a one-time consulting fee paid during the three months ended June 30, 2015 for procuring the licensing agreement allowing the Company to open hemorrhoid treatment centers and promote the Ultroid Hemorrhoid System globally. Liquidity and Capital Resources As of June 30, 2015 we had no cash and $0 of current assets and current liabilities of $126,201 creating a working capital deficit of $126,201. Current liabilities as of June 30, 2015 consisted of $76,117 of accounts payable and accrued liabilities and $50,084 of related party payables. Cash Used in Operating Activities Net cash used in operating activities was $12,835 during the six months ended June 30, 2015 compared to $16,687 used for the same period in 2014. The decrease in cash used in operating activities is from an increase in accounts payable during the six months ended June 30, 2015 when compared to the six months ended June 30, 2014 which financed operations. Cash from Financing Activities We have funded our business to date primarily from loans from directors or other related parties. There are no assurances that we will be able to achieve further sales of our common stock or any other form of additional financing. If we are unable to achieve the financing necessary to continue our plan of operations, then we will not be able to continue our operations and our business will fail. Going Concern Through June 30, 2015, management has devoted most of its activities to developing a market for its products and services. We have recently executed an agreement whereby the Company was transferred the rights to distribute and sell a unique hemorrhoid treatment product. We have yet to generate revenues from the sale of this product, have no cash on hand and have a working capital deficit of $126,201 which raises substantial doubt for the entity to be able to continue as a going concern. Future Financing We anticipate continuing to rely on equity sales of our common stock in order to continue to fund our business operations. Issuances of additional shares will result in dilution to our existing shareholders. There is no assurance that we will achieve any additional sales of our equity securities or arrange for debt or other financing to fund our planned operations. 11 Off-Balance Sheet Arrangements We have no off-balance sheet arrangements that have or are reasonably likely to have a current or future effect on our financial condition, changes in financial condition, revenues or expenses, results of operations, liquidity, capital expenditures or capital resources that is material to stockholders. Lawsuits To management’s knowledge there is no pending, or threatened lawsuit against the Company Item 3. Quantitative and Qualitative Disclosures About Market Risk. As a smaller reporting company, we are not required to provide the information required by this item. Item 4. Controls and Procedures. Disclosure Controls and Procedures We maintain disclosure controls and procedures (as defined in Rule 13a-15(e) under the Securities Exchange Act of 1934, as amended) that are designed to ensure that information required to be disclosed by us in reports we file or submit under the Securities Exchange Act of 1934, as amended, is recorded, processed, summarized and reported within the time periods specified in the SEC’s rules and forms and that such information is accumulated and communicated to management, including our Chief Executive Officer (as our chief executive officer and chief financial officer), to allow timely decisions regarding required disclosures. In designing and evaluating the disclosure controls and procedures, management recognizes that any controls and procedures, no matter how well designed and operated, can provide only reasonable assurance of achieving the desired control objectives, and management necessarily is required to apply its judgment in evaluating the cost-benefit relationship of possible controls and procedures. As of the end of the period covered by this report, and under the supervision and with the participation of management, including our Chief Executive Officer, who is responsible for establishing and maintaining adequate internal control over financial reporting as such term is defined in Rules 13a-15(f) and 15d-15(f) of the Exchange Act, conducted an evaluation of the effectiveness of the design and operation of these disclosure controls and procedures. Based on this evaluation and subject to the foregoing, our Chief Executive Officer concluded that these controls are not effective considering the level and nature of the Company’s operations and the number and types of transactions concluded by the Company. Changes in Internal Control Over Financial Reporting During the period covered by this report management of the Company was expanded to include more than one individual. As such, there were significant changes in our internal controls during the period. For example, for the time being and until the operations of the company make this impractical all financial transactions involving the Company, including all payments and all agreed upon incurrences of liabilities, require a signature from, or other approval from, the CEO or CFO of Hemcare Health Services. Notwithstanding these changes, as the company was previously a shell company owned and managed by one person, management has no reason to believe that the internal controls in place at that time were insufficient. Furthermore, management believes that until the operations of the Company progress to the point where tight control impedes smooth operations, it will be appropriate and sufficient (from the perspective of internal controls over financial reporting) if approval of the CEO and CFO is required for transactions that are or are reasonably likely to require disclosure in the financial statements. 12 PART II - OTHER INFORMATION Item 1. Legal Proceedings. We are not presently a party to any legal proceedings and, to our knowledge, no such proceedings are threatened or pending. Item 2. Unregistered Sales of Equity Securities and Use of Proceeds. None. Description of Registrant’s Securities to be Registered The authorized capital stock of our Company consists of 275,000,000 shares of common stock, par value $0.001 per share, of which there are currently 141,966,000 issued and 141,586,000 outstanding, and 5,000,000 shares of series A convertible preferred stock authorized of which there are 81,170 shares issued and outstanding. All outstanding shares of common stock are of the same class and have equal rights and attributes. The holders of common stock are entitled to one vote per share on all matters submitted to a vote of stockholders of the Company. All stockholders are entitled to share equally in dividends, if any, as may be declared from time to time by the sole director out of funds legally available. In the event of liquidation, the holders of common stock are entitled to share ratably in all assets remaining after payment of all liabilities. The stockholders do not have cumulative or preemptive rights. Item 3. Defaults Upon Senior Securities. None. Item 4. Submission of Matters to a Vote of Security Holders. None Item 5. Other Information. None. 13 Item 6. Exhibits. The following exhibits are attached hereto: Exhibit No. Description of Exhibit 31.1 Certification of Principal Executive Officer pursuant to Rule 13a-15(e) and 15d-15(e), promulgated under the Securities and Exchange Act of 1934, as amended, filed herewith. 31.2 Certification of Principal Accounting Officer pursuant to Rule 13a-15(e) and 15d-15(e), promulgated under the Securities and Exchange Act of 1934, as amended, filed herewith. 32.1 Certification pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, filed herewith 14 SIGNATURES In accordance with the requirements of the Exchange Act, the registrant caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Hemcare Health Services Inc. By: /s/ James Cao /s/ John Wilkes James Cao John Wilkes President and Chief Executive Officer (Principal Executive Officer) Chief Financial Officer, Secretary and Treasurer (Principal Financial Officer) August 19, 2015 August 19, 2015 15
